742 N.W.2d 114 (2007)
SWEET AIR INVESTMENT, INC., Plaintiff/Counter-Defendant-Appellee,
v.
Linda L. KENNEY a/k/a Linda L. Disanto, Frank Disanto, individually and as Trustee and Beneficiary of the Frank J. Disanto Revocable Living Trust, Defendant/Counter-Plaintiffs-Appellants.
Docket No. 134267. COA No. 265691.
Supreme Court of Michigan.
December 20, 2007.
On order of the Court, the application for leave to appeal the May 15, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and WEAVER, JJ., would grant leave to appeal.